Citation Nr: 0912684	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-11 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, which granted service 
connection for PTSD and assigned a 30 percent rating, 
effective March 17, 2004.  The Veteran then submitted 
additional medical evidence and a statement indicating why he 
qualifies for a higher rating.  In a May 2005 rating 
decision, the RO denied a rating in excess of 30 percent for 
PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the March 2009 appellant's brief the Veteran's 
representative argued that because the most recent VA 
examination, which was conducted in October 2004, is over 
four years old, the Veteran should be scheduled for a new VA 
examination.

The record reflects that the Veteran, who was married at the 
time of the last VA exam, is now separated from his wife.  
Notably, a December 2004 VA progress note indicates that the 
Veteran had a good relationship with his wife and other 
family members.  VA mental health treatment records from 
March and November 2005 indicate that the Veteran's 
depression and anxiety symptoms were fairly well controlled.  
The March 2005 note indicates that the Veteran was working 
full time and planned to retire in June 2005.  In a July 2005 
statement from the Veteran he indicated that he was still 
employed.  Additionally, the November 2005 progress note 
indicates that the Veteran had a good relationship with his 
wife and other family members.  

However, a June 2006 letter from the Veteran's wife notes 
that she and the Veteran are currently separated.  The reason 
for the separation is because of the Veteran's explosions of 
anger, screaming, accusations that his wife is lying, and his 
controlling nature.  The letter goes on to state that logic 
means nothing to the Veteran.  It further states that if the 
Veteran is not angry, he is completely withdrawn.  The 
Veteran's wife stated that the Veteran has no friends and one 
of their sons has not spoken to him in over six years.  

As the evidence indicates the Veteran's disability may have 
worsened and it has been over four years since his last VA 
examination, a new examination should be scheduled in order 
to determine the current level of severity of the Veteran's 
PTSD.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Additionally, the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44. 

Although the Veteran is appealing the initial rating assigned 
following the grant of service connection for PTSD, because 
the case is being remanded for other reasons, a letter 
providing sufficient notice under Vazquez-Flores should be 
sent.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC or the RO should send the 
Veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) 
(2008).  

The notice should also notify the Veteran 
that, to substantiate a claim for a 
higher rating, he must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life.  The notice 
must also provide examples of the types 
of medical and lay evidence that he may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability, 
as set forth in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  The AMC or the RO should then 
undertake appropriate development to 
obtain any other pertinent evidence 
identified but not provided by the 
Veteran.  If it is unable to obtain any 
such evidence, it should so inform the 
Veteran and his representative and 
request them to provide the outstanding 
evidence.

3.  The RO or the AMC should obtain 
copies of all VA medical records dated 
from September 2006 to the present.

4.  When all indicated record development 
has been completed, the RO or the AMC 
should schedule the Veteran for a VA 
psychiatric examination to determine the 
current degree of severity of his 
service-connected PTSD.  All indicated 
studies must be performed, and the claims 
folder, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.  

The examiner should identify all current 
manifestations of the service-connected 
PTSD and specifically indicate, with 
respect to each of the symptoms 
identified in the criteria for evaluating 
mental disorders, whether such symptom is 
a symptom of the Veteran's service-
connected psychiatric disability.  

The examiner must address the current 
degree of social and industrial 
impairment resulting from the service-
connected PTSD, to include whether it 
renders the Veteran unemployable.  In 
addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance 
of the score assigned. 

To the extent possible, the 
manifestations of the service-connected 
PTSD must be distinguished from those of 
any other diagnosed psychiatric disorder.  
In addition, the examiner should provide 
an opinion with respect to each 
additional acquired psychiatric disorder 
found to be present, if any, whether it 
represents a progression of the 
previously diagnosed PTSD or a separate 
disorder.  If it is determined to 
represent a separate disorder, the 
examiner must opine whether it is at 
least as likely as not that the disorder 
is etiologically related to service or 
was caused or worsened by PTSD.  

A complete rationale must be offered for 
any opinion provided.  

5.  Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




